DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 08/19/2022.
Claims 1-20 are presented for examination.

Priority
Instant application claims domestic benefit to Application No. 63/198,773 which has a filing date of 11/12/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madasu_2018 (US11396804B2) in view of King_2003 (US6612382B2) in further view of Hamza_2019 (Ahmed Hamza, Mohamed Shamlooh, Ibnelwaleed A. Hussein, Mustafa Nasser, Saeed Salehi, Polymeric formulations used for loss circulation materials and wellbore strengthening applications in oil and gas wells: A review, Journal of Petroleum Science and Engineering, Volume 180, 2019, Pages 197-214, ISSN 0920-4105, https://doi.org/10.1016/j.petrol.2019.05.022.) in further view of Hedge_2015 (Hegde, Chiranth , Wallace, Scott , and Ken Gray. "Real Time Prediction and Classification of Torque and Drag During Drilling Using Statistical Learning Methods." Paper presented at the SPE Eastern Regional Meeting, Morgantown, West Virginia, USA, October 2015. doi: https://doi.org/10.2118/177313-MS).

Claim 1. Madasu_2018 teaches “A method for drilling” (Madasu_2018 Abstract: “Systems and methods for controlling drilling operations are provided.”; Madasu_2018 Col 2, Lns 11-14: “FIG. 7 illustrates a flow chart of illustrative operations that may be performed for controlling drilling operations using a machine-learned reward policy in accordance with some implementations.”; Madasu_2018 Col 2, Lns 41-42: “The present disclosure relates to systems and methods for controlling drilling operations.”), “a well,” (Madasu_2018 Col 2, Lns 43-46: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation. Downhole operating conditions may change while the wellbore is drilled through the formation.”), “comprising:” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “drilling actions” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), “drilling actions” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “determining rewards for the” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”), “drilling actions” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), “selecting one of the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “drilling actions; and” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “the selected one of the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), and “actions.” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312 … or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”).

Madasu_2018 does not explicitly teach “generating”. However, King_2003 does teach this claim limitation (King_2003 Col 12, Lns 42-44: “According to another embodiment, the method of iterative drilling simulation includes generating a recommendation package”; King_2003 Col 16, Lns 27-29: “and generating a preliminary recommendation for any additional equipment considerations.”).

Madasu_2018 and King_2003 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Madasu_2018 and King_2003. The rationale for doing so would be that Madasu_2018 teaches the use of a method and computer system for controlling wellbore drilling operations. King_2003 teaches the use of a simulator to iteratively model drilling efficiencies of wellbore drilling operations using various sets of drilling parameter inputs and bit models. Therefore, it would have been obvious to combine the teachings of Madasu_2018 and King_2003 for the benefit of the improved drilling efficiency provided by the ability to iteratively model drilling efficiencies using various sets of drilling parameter inputs and bit models. This presents an improvement over wellbore drilling methods that lack this capability (King_2003 Col 21, Lns 16-21: “According to another embodiment of the present disclosure, the simulator iteratively models drilling efficiencies. That is, the simulator provides opportunities for improved drilling efficiency to be iteratively modeled and analyzed by using various sets of drilling parameter inputs and bit models.”).

Madasu_2018 in view of King_2003 teaches “a plurality of” (King_2003 Col 11, Lns 6-8: “According to one embodiment of the present disclosure, the well bore to be drilled includes a plurality of sections 120 of well bore, as illustrated in FIG. 4.”; King_2003 Col 12, Lns 19-20: “As illustrated in FIG. 5, the well bore to be drilled includes a plurality of sections 120 of well bore.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “using” (King_2003 Col 11, Lns 29-31: “For example, using the iterative drilling simulation method of the present disclosure,”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “a plurality of” (King_2003 Col 11, Lns 6-8: “According to one embodiment of the present disclosure, the well bore to be drilled includes a plurality of sections 120 of well bore, as illustrated in FIG. 4.”; King_2003 Col 12, Lns 19-20: “As illustrated in FIG. 5, the well bore to be drilled includes a plurality of sections 120 of well bore.”), and “working” (King_2003 Col 7, Lns 48-51: “The drilling mechanics analysis further includes, for a given bit run, specification of one or more of the following for a respective bit: a work rating ( expressed in units of ton-mi)” EXAMINER NOTES: This excerpt teaches the concept of specifying a work rating for a drill bit used in a drilling operation. A person having ordinary skill in the art would reasonably infer that the work rating specified to the bit can be interpreted as a measure of how well the bit is working during the operation. Therefore, this excerpt makes obvious the limitation of working.).

Madasu_2018 in view of King_2003 does not explicitly teach “agents”. However, Hamza_2019 does teach this claim limitation (Hamza_2019 Pg. 201, Left Col: “Another type of additives are the chelating agents, which have the main function of providing a system with a better thermal stability”; Hamza_2019 Pg. 207, Right Col: “investigated the effect of adding different chelating agents … to reduce the numerous amounts of additives with different sea/de-ionized water based gelling agents”).

Madasu_2018, King_2003, and Hamza_2019 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Madasu_2018, King_2003, and Hamza_2019. The rationale for doing so would be that Madasu_2018 teaches the use of a method and computer system for controlling wellbore drilling operations. King_2003 teaches the use of a simulator to iteratively model drilling efficiencies of wellbore drilling operations using various sets of drilling parameter inputs and bit models. Hamza_2019 teaches the use of loss circulation materials and wellbore strengthening techniques to control drilling fluid loss during a wellbore drilling operation. Therefore, it would have been obvious to combine the teachings of Madasu_2018, King_2003, and Hamza_2019 for the benefit of the improved efficiency and reduced cost of the drilling operation provided by the reduction of drilling fluid loss during the operation. This presents an improvement over wellbore drilling methods that lack this capability (Hamza_2019 Pg. 197, Left Col: “Drilling fluid circulation loss consumes a lot of drilling productive time as well as expenses to deal with it.”; Hamza_2019 Abstract: “as a routine solution, loss circulation materials are added to fill any fractures and vugs that may have been created during the drilling process. An alternative technology to control drilling fluid loss is “Wellbore Strengthening” as a set of engineering design solutions to seal and plug near-wellbore fractures efficiently.”). 

Madasu_2018 in view of King_2003 in further view of Hamza_2019 teaches “a working environment;” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), “simulating drilling” (King_2003 Col 1, Lns 50-51: “and iteratively simulating the drilling of a well bore in the formation.”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “responses to the” (King_2003 Col 16, Lns 21-24: “The method generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”; King_2003 Col 17, Lns 27-29: “The simulator further generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “using” (King_2003 Col 11, Lns 29-31: “For example, using the iterative drilling simulation method of the present disclosure,”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), and “a plurality of” (King_2003 Col 11, Lns 6-8: “According to one embodiment of the present disclosure, the well bore to be drilled includes a plurality of sections 120 of well bore, as illustrated in FIG. 4.”; King_2003 Col 12, Lns 19-20: “As illustrated in FIG. 5, the well bore to be drilled includes a plurality of sections 120 of well bore.”).

Madasu_2018 in view of King_2003 in further view of Hamza_2019 does not explicitly teach “validation”. However, Hedge_2015 does teach this claim limitation (Hedge_2015 Pg. 3: “The validation set is primarily used for cross validation and to restrict the number of parameters in the model, to determine the most important parameters … In this case, since the aim is to predict torque and drag in real time operations, the training set includes the first part of the data (say first 500ft), the validation set the next part(say next 500ft), and the test set includes the data which are to be predicted (2000ft yet to be drilled). It is to be noted here that the test set, training set and validation set together make up the whole data set. For example if the current drilling depth is 5200 ft., then a data set partition of the order 50% training, 25% validation and 25% test set would be composed of training and validation set from 0ft to 3900ft, and the test set from 3900ft to 5200 ft. The training and validation set will be randomly portioned in the 0-3900ft of data.”).

Madasu_2018, King_2003, Hamza_2019, and Hedge_2015 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Madasu_2018, King_2003, Hamza_2019, and Hedge_2015. The rationale for doing so would be that Madasu_2018 teaches the use of a method and computer system for controlling wellbore drilling operations. King_2003 teaches the use of a simulator to iteratively model drilling efficiencies of wellbore drilling operations using various sets of drilling parameter inputs and bit models. Hamza_2019 teaches the use of loss circulation materials and wellbore strengthening techniques to control drilling fluid loss during a wellbore drilling operation. Hedge_2015  teaches the use of statistical learning techniques for predicting torque and drag during drilling operations in order to optimize the drilling process. Therefore, it would have been obvious to combine the teachings of Madasu_2018, King_2003, Hamza_2019, and Hedge_2015 for the benefit of the improved insight and additional information regarding potential problems during the drilling process provided by the ability to predict torque and drag values during the drilling process. This presents an improvement over wellbore drilling methods that lack this capability (Hedge_2015 Abstract: “This paper presents state of the art statistical learning techniques for predicting torque and drag during drilling. Previous torque and drag calculations using finite element models provide a good cross reference with this statistical model for indicating operational anomalies. Unexpected values of torque may forecast imminent drilling problems. These methods can be utilized for prediction of drilling problems and proactive methods for avoiding them, and applied in optimized drilling procedures.”).

Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “agents” (Hamza_2019 Pg. 201, Left Col: “Another type of additives are the chelating agents, which have the main function of providing a system with a better thermal stability”; Hamza_2019 Pg. 207, Right Col: “investigated the effect of adding different chelating agents … to reduce the numerous amounts of additives with different sea/de-ionized water based gelling agents”), “in a validation” (Hedge_2015 Pg. 3: “The validation set is primarily used for cross validation and to restrict the number of parameters in the model, to determine the most important parameters … In this case, since the aim is to predict torque and drag in real time operations, the training set includes the first part of the data (say first 500ft), the validation set the next part(say next 500ft), and the test set includes the data which are to be predicted (2000ft yet to be drilled). It is to be noted here that the test set, training set and validation set together make up the whole data set. For example if the current drilling depth is 5200 ft., then a data set partition of the order 50% training, 25% validation and 25% test set would be composed of training and validation set from 0ft to 3900ft, and the test set from 3900ft to 5200 ft. The training and validation set will be randomly portioned in the 0-3900ft of data.”), “environment that” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), “initially” (Hamza_2019 Pg. 201, Right Col: “Firstly, bridging particles were added to the standard mud and then the solution was injected”), “represents the” (King_2003 Col 11, Lns 62-63: “a representation of at least one section of well bore in the rock column,”; King_2003 Col 19, Lns 36-37: “Drilling rigs are comprised of various components that represent the total energy input capabilities”), “working environment;” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “the simulating,” (King_2003 Col 1, Lns 50-51: “and iteratively simulating the drilling of a well bore in the formation.”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “using” (King_2003 Col 11, Lns 29-31: “For example, using the iterative drilling simulation method of the present disclosure,”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “the validation” (Hedge_2015 Pg. 3: “The validation set is primarily used for cross validation and to restrict the number of parameters in the model, to determine the most important parameters … In this case, since the aim is to predict torque and drag in real time operations, the training set includes the first part of the data (say first 500ft), the validation set the next part(say next 500ft), and the test set includes the data which are to be predicted (2000ft yet to be drilled). It is to be noted here that the test set, training set and validation set together make up the whole data set. For example if the current drilling depth is 5200 ft., then a data set partition of the order 50% training, 25% validation and 25% test set would be composed of training and validation set from 0ft to 3900ft, and the test set from 3900ft to 5200 ft. The training and validation set will be randomly portioned in the 0-3900ft of data.”), “agents;” (Hamza_2019 Pg. 201, Left Col: “Another type of additives are the chelating agents, which have the main function of providing a system with a better thermal stability”; Hamza_2019 Pg. 207, Right Col: “investigated the effect of adding different chelating agents … to reduce the numerous amounts of additives with different sea/de-ionized water based gelling agents”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “causing” (King_2003 Col 16, Lns 47-50: “The computer program includes instructions processable by the computer system for causing the computer system to obtain characteristics of a rock column in a formation to be drilled,”; King_2003 Col 16, Lns 59-61: “The computer program is further processable by the computer system for causing the computer system to generate a simulated well bore drilling performance output”), “a drilling rig” (King_2003 Col 14, Lns 28-36: “Referring still to FIG. 7, the drilling simulator 182 obtains characteristics of a drilling rig system via drilling rig system input, generally indicated by reference numeral 190. The characteristics of the drilling rig system include one or more characteristics of rig inputs 192, drill string and bottom hole assembly inputs 194, drill bit inputs 196, and hydraulic properties 198. The drilling rig system characteristics may also include characteristics of more than one drilling rig system.”), “to execute” (King_2003 Col 15, Lns 14-16: “As illustrated in FIG. 7, if an output of the penetration rate model 200 is not optimized, the simulator executes another iterative simulation”), and “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”).

Claim 2. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein selecting the one of the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “actions” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312 … or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “is based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), “the rewards for the” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), and “actions.” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312 … or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”).

Claim 4. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein generating” (King_2003 Col 12, Lns 42-44: “According to another embodiment, the method of iterative drilling simulation includes generating a recommendation package”; King_2003 Col 16, Lns 27-29: “and generating a preliminary recommendation for any additional equipment considerations.”), “the plurality of” (King_2003 Col 11, Lns 6-8: “According to one embodiment of the present disclosure, the well bore to be drilled includes a plurality of sections 120 of well bore, as illustrated in FIG. 4.”; King_2003 Col 12, Lns 19-20: “As illustrated in FIG. 5, the well bore to be drilled includes a plurality of sections 120 of well bore.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling actions” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “receiving a” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”), “manual” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling action” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “from a human user,” (Madasu_2018 Col 15, Lns 35-47: “the computing device 1000 in many embodiments will include at least one input element 1010 able to receive conventional input from a user. This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, keypad, or any other such device or element whereby a user can input a command to the device. In some embodiments, however, such the computing device 1000 might not include any buttons at all, and might be controlled only through a combination of visual and audio commands, such that a user can control the computing device 1000 without having to be in contact with the computing device 1000.” EXAMINER NOTES: This excerpt teaches the concept of a computing device that receives user input via a device such as a push button, touch pad, or touch screen. A person having ordinary skill in the art would reasonably infer that the use of a push button, touch pad, or touch screen implies human interaction. Therefore, this excerpt makes obvious the limitation of from a human user.), “wherein simulating the drilling” (King_2003 Col 1, Lns 50-51: “and iteratively simulating the drilling of a well bore in the formation.”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “responses” (King_2003 Col 16, Lns 21-24: “The method generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”; King_2003 Col 17, Lns 27-29: “The simulator further generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “simulating a drilling” (King_2003 Col 1, Lns 50-51: “and iteratively simulating the drilling of a well bore in the formation.”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “response to the” (King_2003 Col 16, Lns 21-24: “The method generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”; King_2003 Col 17, Lns 27-29: “The simulator further generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”), “manual” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling action, ” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “wherein determining the rewards” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “determining a reward for the” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”), “manual” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling action, ” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “and wherein selecting one of the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “actions” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312 … or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “selecting the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “manual” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling action,” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “and not any of the other” (Hamza_2019 Pg. 208, Left Col: “DTPA and EDTA were excluded because their viscosities were constant” EXAMINER NOTES: This excerpt teaches the concept of exclusion. A person having ordinary skill in the art would reasonably infer that the main concept of this claim limitation is to exclude all but one particular drilling action. Therefore, this excerpt makes obvious the limitation of and not any of the other.), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling actions,” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), and “the rewards.” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”).

Claim 5. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “further comprising receiving” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”), “a modification to” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “the validation” (Hedge_2015 Pg. 3: “The validation set is primarily used for cross validation and to restrict the number of parameters in the model, to determine the most important parameters … In this case, since the aim is to predict torque and drag in real time operations, the training set includes the first part of the data (say first 500ft), the validation set the next part(say next 500ft), and the test set includes the data which are to be predicted (2000ft yet to be drilled). It is to be noted here that the test set, training set and validation set together make up the whole data set. For example if the current drilling depth is 5200 ft., then a data set partition of the order 50% training, 25% validation and 25% test set would be composed of training and validation set from 0ft to 3900ft, and the test set from 3900ft to 5200 ft. The training and validation set will be randomly portioned in the 0-3900ft of data.”), “environment” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), “from a human user,” (Madasu_2018 Col 15, Lns 35-47: “the computing device 1000 in many embodiments will include at least one input element 1010 able to receive conventional input from a user. This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, keypad, or any other such device or element whereby a user can input a command to the device. In some embodiments, however, such the computing device 1000 might not include any buttons at all, and might be controlled only through a combination of visual and audio commands, such that a user can control the computing device 1000 without having to be in contact with the computing device 1000.” EXAMINER NOTES: This excerpt teaches the concept of a computing device that receives user input via a device such as a push button, touch pad, or touch screen. A person having ordinary skill in the art would reasonably infer that the use of a push button, touch pad, or touch screen implies human interaction. Therefore, this excerpt makes obvious the limitation of from a human user.), “wherein simulating the drilling” (King_2003 Col 1, Lns 50-51: “and iteratively simulating the drilling of a well bore in the formation.”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “responses” (King_2003 Col 16, Lns 21-24: “The method generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”; King_2003 Col 17, Lns 27-29: “The simulator further generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “modifying” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “the validation” (Hedge_2015 Pg. 3: “The validation set is primarily used for cross validation and to restrict the number of parameters in the model, to determine the most important parameters … In this case, since the aim is to predict torque and drag in real time operations, the training set includes the first part of the data (say first 500ft), the validation set the next part(say next 500ft), and the test set includes the data which are to be predicted (2000ft yet to be drilled). It is to be noted here that the test set, training set and validation set together make up the whole data set. For example if the current drilling depth is 5200 ft., then a data set partition of the order 50% training, 25% validation and 25% test set would be composed of training and validation set from 0ft to 3900ft, and the test set from 3900ft to 5200 ft. The training and validation set will be randomly portioned in the 0-3900ft of data.”), “environment” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), “based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), “the modification” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “received” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”), and “from the human user.” (Madasu_2018 Col 15, Lns 35-47: “the computing device 1000 in many embodiments will include at least one input element 1010 able to receive conventional input from a user. This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, keypad, or any other such device or element whereby a user can input a command to the device. In some embodiments, however, such the computing device 1000 might not include any buttons at all, and might be controlled only through a combination of visual and audio commands, such that a user can control the computing device 1000 without having to be in contact with the computing device 1000.” EXAMINER NOTES: This excerpt teaches the concept of a computing device that receives user input via a device such as a push button, touch pad, or touch screen. A person having ordinary skill in the art would reasonably infer that the use of a push button, touch pad, or touch screen implies human interaction. Therefore, this excerpt makes obvious the limitation of from the human user.).

Claim 6. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein the modification” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “at least one of a” (King_2003 Abstract: “specifying characteristics of at least one drilling rig system; and iteratively simulating the drilling of a well bore in the formation … Each iteration of drilling simulation is a function of the rock column and the characteristics of the at least one drilling rig system according to a prescribed drilling simulation model.”), “modified” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “geological” (Hamza_2019 Pg. 198, Right Col: “Based on the geological conditions such as tectonic stress”), “property” (Madasu_2018 Col 3, Lns 46-50: “but for purposes of this specification and claims LWD tools measure properties of the surrounding formation ( e.g., resistivity, porosity, permeability), and MWD tools measure properties associated with the borehole”), “for at least” (King_2003 Abstract: “specifying characteristics of at least one drilling rig system; and iteratively simulating the drilling of a well bore in the formation … Each iteration of drilling simulation is a function of the rock column and the characteristics of the at least one drilling rig system according to a prescribed drilling simulation model.”), “a portion of” (Madasu_2018 Col 4, Lns 64-67: “Remote computer system 142 may execute similar instructions as those described above for computer system 140 for implementing all or a portion of the above-described wellsite monitoring and control functionality”), and “a rock formation through which the well extends.” (Madasu_2018 Fig. 1 and 2: EXAMINER NOTES: These figures demonstrate a well extending through a rock formation.).

Claim 7. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein respective” (King_2003 Col 2, Lns 41-44: “for "drilling" with various computerized bits and comparing their respective predicted performances during the drilling of a well bore in a given formation.”; King_2003 Col 4, Lns 16-17: “and a cost per day for a respective drilling rig system.”), “working” (King_2003 Col 7, Lns 48-51: “The drilling mechanics analysis further includes, for a given bit run, specification of one or more of the following for a respective bit: a work rating ( expressed in units of ton-mi)” EXAMINER NOTES: This excerpt teaches the concept of specifying a work rating for a drill bit used in a drilling operation. A person having ordinary skill in the art would reasonably infer that the work rating specified to the bit can be interpreted as a measure of how well the bit is working during the operation. Therefore, this excerpt makes obvious the limitation of working.), “agents” (Hamza_2019 Pg. 201, Left Col: “Another type of additives are the chelating agents, which have the main function of providing a system with a better thermal stability”; Hamza_2019 Pg. 207, Right Col: “investigated the effect of adding different chelating agents … to reduce the numerous amounts of additives with different sea/de-ionized water based gelling agents”), “are trained for” (Madasu_2018 Col 10, Lns 30-33: “and the neural network model may be retrained (506) each time it is determined that a difference between the estimated response value and an actual value of the operating variable exceeds the threshold.”; Madasu_2018 Col 10, Lns 36-37: “The neural network model may be retrained (506) by applying the Bayesian optimization”), “different goals,” (Hamza_2019 Pg. 206, Right Col: “Polymeric solutions have been used for cementing and hydraulic fracturing for different objectives.”), “or trained for” (Madasu_2018 Col 10, Lns 30-33: “and the neural network model may be retrained (506) each time it is determined that a difference between the estimated response value and an actual value of the operating variable exceeds the threshold.”; Madasu_2018 Col 10, Lns 36-37: “The neural network model may be retrained (506) by applying the Bayesian optimization”), “different” (King_2003 Col 12, Lns 13-18: “However, the iterative simulated drilling with the drilling rig systems is with respect to a different geology formation. While the rig data and energy input levels of FIG. 5 are similar to those specified in FIG. 4, the various economic evaluation factors have changed as a result of the simulated drilling in a different rock column.”), “drilling environments,” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), and “or both.” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”).

Claim 8. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein a first one of the” (King_2003 Col 17, Lns 40-41: “comprises a first input, a second input, and a simulator.”; King_2003 Col 17, Lns 63-64: “comprises a first processor, a second processor, and a third processor.”), “working” (King_2003 Col 7, Lns 48-51: “The drilling mechanics analysis further includes, for a given bit run, specification of one or more of the following for a respective bit: a work rating ( expressed in units of ton-mi)” EXAMINER NOTES: This excerpt teaches the concept of specifying a work rating for a drill bit used in a drilling operation. A person having ordinary skill in the art would reasonably infer that the work rating specified to the bit can be interpreted as a measure of how well the bit is working during the operation. Therefore, this excerpt makes obvious the limitation of working.), “agents” (Hamza_2019 Pg. 201, Left Col: “Another type of additives are the chelating agents, which have the main function of providing a system with a better thermal stability”; Hamza_2019 Pg. 207, Right Col: “investigated the effect of adding different chelating agents … to reduce the numerous amounts of additives with different sea/de-ionized water based gelling agents”), “is configured” (Madasu_2018 Col 8, Lns 60-62: “and that the overall spacing of the stages along well path 402 may be customized or configured as desired for a particular implementation.”; Madasu_2018 Col 15, Lns 16-20: “In this way, a robotic controller 300 for a drill string 104 and associated drill bit 102 of a drilling components 303 may be configured ( e.g., for improved drilling operations) by performing some or all of the operations described above in connection with blocks 902-908.”), “to make a” (King_2003 Col 19, Lns 26-28: “These simulations can then be used to allow the operator to make a much better informed decision”), “rules-based” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”), “selection of a” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “drilling action,” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “and wherein another of the” (King_2003 Col 15, Lns 14-16: “As illustrated in FIG. 7, if an output of the penetration rate model 200 is not optimized, the simulator executes another iterative simulation”), “working” (King_2003 Col 7, Lns 48-51: “The drilling mechanics analysis further includes, for a given bit run, specification of one or more of the following for a respective bit: a work rating ( expressed in units of ton-mi)” EXAMINER NOTES: This excerpt teaches the concept of specifying a work rating for a drill bit used in a drilling operation. A person having ordinary skill in the art would reasonably infer that the work rating specified to the bit can be interpreted as a measure of how well the bit is working during the operation. Therefore, this excerpt makes obvious the limitation of working.), “agents” (Hamza_2019 Pg. 201, Left Col: “Another type of additives are the chelating agents, which have the main function of providing a system with a better thermal stability”; Hamza_2019 Pg. 207, Right Col: “investigated the effect of adding different chelating agents … to reduce the numerous amounts of additives with different sea/de-ionized water based gelling agents”), “is configured to” (Madasu_2018 Col 8, Lns 60-62: “and that the overall spacing of the stages along well path 402 may be customized or configured as desired for a particular implementation.”; Madasu_2018 Col 15, Lns 16-20: “In this way, a robotic controller 300 for a drill string 104 and associated drill bit 102 of a drilling components 303 may be configured ( e.g., for improved drilling operations) by performing some or all of the operations described above in connection with blocks 902-908.”), “select a” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “drilling action” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “using” (King_2003 Col 11, Lns 29-31: “For example, using the iterative drilling simulation method of the present disclosure,”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), and “on a machine-learning model.” (Madasu_2018 Col 3, Lns 18-22: “In accordance with aspects of the disclosure, a controller for a drilling system may provide with drilling parameters such as weight-on-bit and rotation rate parameters to the drilling system, based on a machine-learned reward policy and a model-based prediction.”; Madasu_2018 Col 8, Lns 34-37: “achieve a desired ROP by continually or periodically adjusting the WOB and RPM of the drill bit using a model and a machine-learned reward policy.”).

Claim 9. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein determining the rewards” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”), “comprises:” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “for each of the” (King_2003 Col 15, Lns 1-4: “the simulator 182 iteratively simulates the drilling of a well bore in the formation and produces an economic evaluation factor for each iteration of drilling simulation.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling actions:” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “simulating” (King_2003 Col 1, Lns 50-51: “and iteratively simulating the drilling of a well bore in the formation.”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “a drilling scenario” (King_2003 Col 5, Lns 25-27: “The evaluation rules may include economic rules and/or other rules pertinent to a particular drilling scenario.”; King_2003 Col 6, Lns 39-40: “Economic data particular to a given virtual drilling scenario is input at 74.”), “for a remainder of” (Hedge_2015 Pg. 6: “In each case the first 20% of the data was the training set, the next 10% composed the validation set and the remainder of the data set was used as a test set.”), “a drilling process” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “starting with” (Hamza_2019 Pg. 201, Right Col: “Firstly, bridging particles were added to the standard mud and then the solution was injected”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling action; and” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “determining a reward for the” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling action” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), and “the drilling scenario.” (King_2003 Col 5, Lns 25-27: “The evaluation rules may include economic rules and/or other rules pertinent to a particular drilling scenario.”; King_2003 Col 6, Lns 39-40: “Economic data particular to a given virtual drilling scenario is input at 74.”).

Claim 10. Madasu_2018 teaches “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system,” (Madasu_2018 Col 15, Lns 26-30: “The computing device 1000 can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor”), “cause the computing system to perform operations, the operations comprising:” (Madasu_2018 Col 16, Lns 23-28: “The server 1106 includes an operating system that provides executable program instructions for the general administration and operation of that server and typically will include computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions.”). The further limitations of claim 10 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 11. The limitations of claim 11 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 13. The limitations of claim 13 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 14. The limitations of claim 14 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 15. The limitations of claim 15 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 16. The limitations of claim 16 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 17. The limitations of claim 17 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 18. The limitations of claim 18 are substantially the same as claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 19. Madasu_2018 teaches “A computing system, comprising: one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that,” (Madasu_2018 Col 15, Lns 26-30: “The computing device 1000 can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor”), “when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising:” (Madasu_2018 Col 16, Lns 23-28: “The server 1106 includes an operating system that provides executable program instructions for the general administration and operation of that server and typically will include computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions.”), “receiving a” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”), “drilling action” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “from a human user;” (Madasu_2018 Col 15, Lns 35-47: “the computing device 1000 in many embodiments will include at least one input element 1010 able to receive conventional input from a user. This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, keypad, or any other such device or element whereby a user can input a command to the device. In some embodiments, however, such the computing device 1000 might not include any buttons at all, and might be controlled only through a combination of visual and audio commands, such that a user can control the computing device 1000 without having to be in contact with the computing device 1000.” EXAMINER NOTES: This excerpt teaches the concept of a computing device that receives user input via a device such as a push button, touch pad, or touch screen. A person having ordinary skill in the art would reasonably infer that the use of a push button, touch pad, or touch screen implies human interaction. Therefore, this excerpt makes obvious the limitation of from a human user.), “drilling action” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “drilling action” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “drilling action,” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “selecting the one of the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “actions” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312 … or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “is based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), “the rewards for the” (Madasu_2018 Col 10, Ln 62-Col 11, Ln 2: “FIG. 6 is a flow diagram illustrating data flows for operating drilling system 101 using reward policy 302. In the example of FIG. 6, reward policy 302 is implemented as a Q-table, resulting from a reinforcement learning process (e.g., a Q-learning process) performed by reinforcement learning engine 310, and containing values that provide a maximum reward for each of several possible actions that can be applied to drilling components”; Madasu_2018 Col 11, Lns 7-10: “and trained to generate values that provide a maximum reward for each of several possible actions that can be applied to drilling components”), and “actions; and” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312 … or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”). 

Madasu_2018 does not explicitly teach “manual”. However, King_2003 does teach this claim limitation (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”).

Madasu_2018 and King_2003 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Madasu_2018 and King_2003. The rationale for doing so would be that Madasu_2018 teaches the use of a method and computer system for controlling wellbore drilling operations. King_2003 teaches the use of a simulator to iteratively model drilling efficiencies of wellbore drilling operations using various sets of drilling parameter inputs and bit models. Therefore, it would have been obvious to combine the teachings of Madasu_2018 and King_2003 for the benefit of the improved drilling efficiency provided by the ability to iteratively model drilling efficiencies using various sets of drilling parameter inputs and bit models. This presents an improvement over wellbore drilling methods that lack this capability (King_2003 Col 21, Lns 16-21: “According to another embodiment of the present disclosure, the simulator iteratively models drilling efficiencies. That is, the simulator provides opportunities for improved drilling efficiency to be iteratively modeled and analyzed by using various sets of drilling parameter inputs and bit models.”).

Madasu_2018 in view of King_2003 teaches “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “and the manual” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”), and “or the manual” (King_2003 Col 5, Lns 22-25: “The review and analysis may be performed automatically via computer control, manually, or a combination of both, according to prescribed evaluation rules.”). The further limitations of claim 19 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1 .
 
Claim 20. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein the operations further comprise receiving” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”), “a modification to” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “the validation” (Hedge_2015 Pg. 3: “The validation set is primarily used for cross validation and to restrict the number of parameters in the model, to determine the most important parameters … In this case, since the aim is to predict torque and drag in real time operations, the training set includes the first part of the data (say first 500ft), the validation set the next part(say next 500ft), and the test set includes the data which are to be predicted (2000ft yet to be drilled). It is to be noted here that the test set, training set and validation set together make up the whole data set. For example if the current drilling depth is 5200 ft., then a data set partition of the order 50% training, 25% validation and 25% test set would be composed of training and validation set from 0ft to 3900ft, and the test set from 3900ft to 5200 ft. The training and validation set will be randomly portioned in the 0-3900ft of data.”), “environment” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), “from a human user,” (Madasu_2018 Col 15, Lns 35-47: “the computing device 1000 in many embodiments will include at least one input element 1010 able to receive conventional input from a user. This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, keypad, or any other such device or element whereby a user can input a command to the device. In some embodiments, however, such the computing device 1000 might not include any buttons at all, and might be controlled only through a combination of visual and audio commands, such that a user can control the computing device 1000 without having to be in contact with the computing device 1000.” EXAMINER NOTES: This excerpt teaches the concept of a computing device that receives user input via a device such as a push button, touch pad, or touch screen. A person having ordinary skill in the art would reasonably infer that the use of a push button, touch pad, or touch screen implies human interaction. Therefore, this excerpt makes obvious the limitation of from a human user.), “wherein simulating the drilling” (King_2003 Col 1, Lns 50-51: “and iteratively simulating the drilling of a well bore in the formation.”; King_2003 Col 2, Lns 45-47: “The present embodiments further include a method of iteratively simulating the drilling of a well bore using alternate drill rig and equipment selections.”), “responses” (King_2003 Col 16, Lns 21-24: “The method generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”; King_2003 Col 17, Lns 27-29: “The simulator further generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “modifying” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “the validation” (Hedge_2015 Pg. 3: “The validation set is primarily used for cross validation and to restrict the number of parameters in the model, to determine the most important parameters … In this case, since the aim is to predict torque and drag in real time operations, the training set includes the first part of the data (say first 500ft), the validation set the next part(say next 500ft), and the test set includes the data which are to be predicted (2000ft yet to be drilled). It is to be noted here that the test set, training set and validation set together make up the whole data set. For example if the current drilling depth is 5200 ft., then a data set partition of the order 50% training, 25% validation and 25% test set would be composed of training and validation set from 0ft to 3900ft, and the test set from 3900ft to 5200 ft. The training and validation set will be randomly portioned in the 0-3900ft of data.”), “environment” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”), “based on” (Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”; Madasu_2018 Col 10, Lns 25-28: “As shown in FIG. 5, Bayesian optimization (BO) may be applied iteratively to retrain a model 306 such as a neural network model 502 to meet a predetermined criterion based on inputs 500 such as downhole and/or surface sensor data.”), “the modification” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “received” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”), “from the human user,” (Madasu_2018 Col 15, Lns 35-47: “the computing device 1000 in many embodiments will include at least one input element 1010 able to receive conventional input from a user. This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, keypad, or any other such device or element whereby a user can input a command to the device. In some embodiments, however, such the computing device 1000 might not include any buttons at all, and might be controlled only through a combination of visual and audio commands, such that a user can control the computing device 1000 without having to be in contact with the computing device 1000.” EXAMINER NOTES: This excerpt teaches the concept of a computing device that receives user input via a device such as a push button, touch pad, or touch screen. A person having ordinary skill in the art would reasonably infer that the use of a push button, touch pad, or touch screen implies human interaction. Therefore, this excerpt makes obvious the limitation of from the human user.), “wherein the modification” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “at least one of a” (King_2003 Abstract: “specifying characteristics of at least one drilling rig system; and iteratively simulating the drilling of a well bore in the formation … Each iteration of drilling simulation is a function of the rock column and the characteristics of the at least one drilling rig system according to a prescribed drilling simulation model.”), “modified” (Madasu_2018 Col 14, Lns 44-49: “The reinforcement learning process includes applying a plurality of modifications to the recommended rotation rate and the recommended weight-on-bit. The reinforcement learning process also includes, for each modification, obtaining a new current rate-of-penetration and evaluating a reward function”), “geological” (Hamza_2019 Pg. 198, Right Col: “Based on the geological conditions such as tectonic stress”), “property” (Madasu_2018 Col 3, Lns 46-50: “but for purposes of this specification and claims LWD tools measure properties of the surrounding formation ( e.g., resistivity, porosity, permeability), and MWD tools measure properties associated with the borehole”), “for at least” (King_2003 Abstract: “specifying characteristics of at least one drilling rig system; and iteratively simulating the drilling of a well bore in the formation … Each iteration of drilling simulation is a function of the rock column and the characteristics of the at least one drilling rig system according to a prescribed drilling simulation model.”), “a portion of” (Madasu_2018 Col 4, Lns 64-67: “Remote computer system 142 may execute similar instructions as those described above for computer system 140 for implementing all or a portion of the above-described wellsite monitoring and control functionality”), and “a rock formation through which the well extends.” (Madasu_2018 Fig. 1 and 2: EXAMINER NOTES: These figures demonstrate a well extending through a rock formation.).

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madasu_2018 (US11396804B2) in view of King_2003 (US6612382B2) in further view of Hamza_2019 (Ahmed Hamza, Mohamed Shamlooh, Ibnelwaleed A. Hussein, Mustafa Nasser, Saeed Salehi, Polymeric formulations used for loss circulation materials and wellbore strengthening applications in oil and gas wells: A review, Journal of Petroleum Science and Engineering, Volume 180, 2019, Pages 197-214, ISSN 0920-4105, https://doi.org/10.1016/j.petrol.2019.05.022.) in further view of Hedge_2015 (Hegde, Chiranth , Wallace, Scott , and Ken Gray. "Real Time Prediction and Classification of Torque and Drag During Drilling Using Statistical Learning Methods." Paper presented at the SPE Eastern Regional Meeting, Morgantown, West Virginia, USA, October 2015. doi: https://doi.org/10.2118/177313-MS) in further view of Cayeux_2011 (Cayeux, Eric , Daireaux, Benoît , and Erik Wolden Dvergsnes. "Automation of Drawworks and Topdrive Management To Minimize Swab/Surge and Poor-Downhole-Condition Effects." SPE Drill & Compl 26 (2011): 557–568. doi: https://doi.org/10.2118/128286-PA).

Claim 3. Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 teaches “wherein generating” (King_2003 Col 12, Lns 42-44: “According to another embodiment, the method of iterative drilling simulation includes generating a recommendation package”; King_2003 Col 16, Lns 27-29: “and generating a preliminary recommendation for any additional equipment considerations.”), “the plurality of” (King_2003 Col 11, Lns 6-8: “According to one embodiment of the present disclosure, the well bore to be drilled includes a plurality of sections 120 of well bore, as illustrated in FIG. 4.”; King_2003 Col 12, Lns 19-20: “As illustrated in FIG. 5, the well bore to be drilled includes a plurality of sections 120 of well bore.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “drilling actions” (Madasu_2018 Col 2, Lns 43-45: “A drilling operation may involve drilling a wellbore along a planned path or trajectory through different layers of a subsurface formation.”; Madasu_2018 Col 9, Lns 1-3: “performed continuously during drilling along well path 402 based on continuous updates to these parameters by robotic controller 300.”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “receiving” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”), “from a human user,” (Madasu_2018 Col 15, Lns 35-47: “the computing device 1000 in many embodiments will include at least one input element 1010 able to receive conventional input from a user. This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, keypad, or any other such device or element whereby a user can input a command to the device. In some embodiments, however, such the computing device 1000 might not include any buttons at all, and might be controlled only through a combination of visual and audio commands, such that a user can control the computing device 1000 without having to be in contact with the computing device 1000.” EXAMINER NOTES: This excerpt teaches the concept of a computing device that receives user input via a device such as a push button, touch pad, or touch screen. A person having ordinary skill in the art would reasonably infer that the use of a push button, touch pad, or touch screen implies human interaction. Therefore, this excerpt makes obvious the limitation of from a human user.), “and wherein selecting the one of the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “proposed” (King_2003 Col 19 Lns 59-62: “By modeling the loss of weight and torque capabilities of an existing drill string in a proposed drilling environment versus the higher weight and torque capabilities of a new drill string,”; King_2003 Col 3, Lns 41-42: “in connection with a proposed drilling of a well bore in a given formation.”), “actions” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312 … or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “comprises” (Madasu_2018 Col 16, Lns 65-66: “A method of controlling a drill string having a drill bit, the method comprising:”; Madasu_2018 Col 17, Lns 29-31: “A method of configuring a robotic controller for a drill string and associated drill bit of a drilling system, the method comprising:”), “selecting the” (Madasu_2018 Col 13, Lns 25-33: “The actions performed during reinforcement learning operations may be selected based on exploration policy 312. The exploration policy 312 may be a random policy in which changes to the WOB, RPM, and/or IR are randomly selected, a deterministic policy in which changes to the WOB, RPM, and/or IR are selected based on a measured relative error in the ROP, or another policy such as an epsilon greedy policy in which the actions are selected based on a combination of random and deterministic choices.”), “in response to” (King_2003 Col 16, Lns 21-24: “The method generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”; King_2003 Col 17, Lns 27-29: “The simulator further generates a preliminary recommendation in response to the iterative drilling simulation achieving the desired optimization.”), and “receiving” (Madasu_2018 Col 6, Lns 29-31: “In response to receiving indications of downhole operating conditions during a current stage of the drilling operation,”; Madasu_2018 Col 6, Lns 38-40: “The updated values may be generated by receiving, with a robotic controller, recommended (e.g., optimized) values of the controllable parameters”; Madasu_2018 Col 7, Lns 19-22: “The remote computer system 242 in this example may be used to continuously monitor and control drilling operations at the various wellsites by sending and receiving control signals”).

Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 does not explicitly teach “an override action”. However, Cayeux_2011 does teach this claim limitation (Cayeux_2011 Pg. 566, Left Col: “However, in the case of an emergency, the driller may have to bypass the axial limits imposed by the system, and he or she may not have the time to navigate to the relevant keypad to turn the axial-velocity control off. This is why it is possible to override the limits by using the drawworks joystick on the right.”; Cayeux_2011 Pg. 566, Left Col: “the driller can activate or deactivate this functionality directly with the corresponding key in the drilling workstation and override those limits by using the drawworks joystick on the right.”).

Madasu_2018, King_2003, Hamza_2019, Hedge_2015, and Cayeux_2011 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Madasu_2018, King_2003, Hamza_2019, Hedge_2015, and Cayeux_2011. The rationale for doing so would be that Madasu_2018 teaches the use of a method and computer system for controlling wellbore drilling operations. King_2003 teaches the use of a simulator to iteratively model drilling efficiencies of wellbore drilling operations using various sets of drilling parameter inputs and bit models. Hamza_2019 teaches the use of loss circulation materials and wellbore strengthening techniques to control drilling fluid loss during a wellbore drilling operation. Hedge_2015 teaches the use of statistical learning techniques for predicting torque and drag during drilling operations in order to optimize the drilling process. Cayeux_2011 teaches the automation of drawworks and topdrive management during a wellbore drilling operation. Therefore, it would have been obvious to combine the teachings of Madasu_2018, King_2003, Hamza_2019, Hedge_2015, and Cayeux_2011 for the benefit of the improved accuracy of drawworks and topdrive maneuvering limit estimation provided by the automation of drawworks and topdrive management during a drilling operation. This presents an improvement over wellbore drilling methods that lack this capability (Cayeux_2011, Pg. 557 Summary: “Careless axial and rotational movement of the drillstring can cause formation fracturing or fluid influx, resulting in costly remedial actions. With increasingly complex wellbore geometries and narrow geopressure windows, it is not always obvious for the driller how to estimate accurately the real maneuvering limits of the drawworks and the topdrive, especially under poor downhole conditions. The solution presented in this paper uses continuously updated safeguards applied to the drilling-control system to maintain a downhole pressure within the acceptable limits of the openhole formations. It automatically stops the movement of the drillstring in the case of abnormal hookloads or surface torques.”).

Madasu_2018 in view of King_2003 in further view of Hamza_2019 in further view of Hedge_2015 in further view of Cayeux_2011 teaches “override action” (Cayeux_2011 Pg. 566, Left Col: “However, in the case of an emergency, the driller may have to bypass the axial limits imposed by the system, and he or she may not have the time to navigate to the relevant keypad to turn the axial-velocity control off. This is why it is possible to override the limits by using the drawworks joystick on the right.”; Cayeux_2011 Pg. 566, Left Col: “the driller can activate or deactivate this functionality directly with the corresponding key in the drilling workstation and override those limits by using the drawworks joystick on the right.”), and “the override action.” (Cayeux_2011 Pg. 566, Left Col: “However, in the case of an emergency, the driller may have to bypass the axial limits imposed by the system, and he or she may not have the time to navigate to the relevant keypad to turn the axial-velocity control off. This is why it is possible to override the limits by using the drawworks joystick on the right.”; Cayeux_2011 Pg. 566, Left Col: “the driller can activate or deactivate this functionality directly with the corresponding key in the drilling workstation and override those limits by using the drawworks joystick on the right.”).

Claim 12. The limitations of claim 12 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.


Conclusion

The prior art made of record and not relied upon (listed below) is considered pertinent to applicant's disclosure because they are in the same field of endeavor in wellbore drilling.

WO2020028298A1 
CA3061860A1 
WO2018117890A1
WO2017206158A1
EP3465282A1
US20190003297
WO2017030756A1
EP3334897A1
EP1644800B1
EA013694B1
EP2222937B1
CA3026315A1
US8849640
EP3715579A1
WO2009058635A2
US20090132458
EP2222937A2
US8121971
US20210082129
WO2017206157A1
EP2951720B1
US10662763B2
CN104040376B
AU2011283192B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/BRIAN S COOK/Primary Examiner, Art Unit 2146